Case 16-14344   Doc   Filed 04/15/19 Entered 04/15/19 15:15:12   Desc Main
                          document Page 1 of 8
Case 16-14344   Doc   Filed 04/15/19 Entered 04/15/19 15:15:12   Desc Main
                          document Page 2 of 8
Case 16-14344   Doc   Filed 04/15/19 Entered 04/15/19 15:15:12   Desc Main
                          document Page 3 of 8
Case 16-14344   Doc   Filed 04/15/19 Entered 04/15/19 15:15:12   Desc Main
                          document Page 4 of 8
Case 16-14344   Doc   Filed 04/15/19 Entered 04/15/19 15:15:12   Desc Main
                          document Page 5 of 8
Case 16-14344   Doc   Filed 04/15/19 Entered 04/15/19 15:15:12   Desc Main
                          document Page 6 of 8
Case 16-14344   Doc   Filed 04/15/19 Entered 04/15/19 15:15:12   Desc Main
                          document Page 7 of 8
Case 16-14344   Doc   Filed 04/15/19 Entered 04/15/19 15:15:12   Desc Main
                          document Page 8 of 8
